Case 1:20-cv-22920-CMA Document 7 Entered on FLSD Docket 10/08/2020 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-22920-CIV-ALTONAGA/Reid

     NICHOLAS LINDSEY,

            Plaintiff,

     v.

     JOSE COLON, Warden,
     Dade Correctional Institution; et al.,

           Defendant.
     ____________________________ /

                                                   ORDER

           On July 9, 2020, pro se Plaintiff, Nicholas Lindsey, filed an Emergency Petition for Writ

 of Habeas Corpus under 28 U.S.C. section 2241 [ECF No. 1].1 (See id. 1). The Court referred the

 Petition to Magistrate Judge Lisette M. Reid for a report and recommendation. (See [ECF No. 2]).

 On August 17, 2020, Judge Reid filed a Report of Magistrate Judge [ECF No. 3], recommending

 the Petition “be treated as a complaint under 42 U.S.C. [section] 1983 and dismissed without

 prejudice for failure to exhaust administrative remedies.” (Report 1 (alteration added)). Plaintiff

 filed objections on Sept. 22, 2020. (See Obj’s [ECF No. 6]).

           For the following reasons, the Report is adopted, and Plaintiff’s Petition is dismissed.

                                          I.      BACKGROUND

           Judge Reid succinctly summarized the allegations and Plaintiff’s claims in the Report:

                   Plaintiff is a state inmate housed at Dade Correctional Institution (“Dade
           CI”). He alleges that: (1) “numerous” inmates have tested positive for COVID-19
           at his prison, “several” of whom were housed in his “living Quarters”; (2) there “is
           a constant coming and going of correctional officers/staff members that [must] have

 1
   “Under the ‘prison mailbox rule,’ a pro se prisoner's court filing is deemed filed on the date it is delivered
 to prison authorities for mailing.” Williams v. McNeil, 557 F.3d 1287, 1290 n.2 (11th Cir. 2009) (citations
 omitted).
Case 1:20-cv-22920-CMA Document 7 Entered on FLSD Docket 10/08/2020 Page 2 of 5

                                                      CASE NO. 20-22920-CIV-ALTONAGA/Reid


        close interactions with inmates, which makes it hard for him to “safely practice
        social distancing, proper cleaning and disinfections”; (3) the prison is crowded,
        which makes social distancing impossible; (4) COVID-19 is spreading among staff
        and inmates and there is “no real or true strategy to enforce the care and control”;
        and (5) despite being 25-years old, he is “more at risk for complications due to
        Covid-19” because he “was diagnosed from birth with asthma, hypertension, and a
        heart valve defect.”

               He asserts claims for deliberate indifference to medical needs and safety
        and violation of due process. He seeks “immediate release” on home detention.

                He alleges that he “has bypassed the grievance process by declaring that the
        issue at hand is time sensitive.”

 (Report 1–2 (quoting Pet. 3–8;2 alterations in original; footnote call number and citations

 omitted)).

        As stated, after construing the Petition as a complaint brought under 42 U.S.C. section

 1983, Judge Reid recommends the Court dismiss the Petition under the Prison Litigation Reform

 Act (“PLRA”) for failure to exhaust administrative remedies. (See generally id.).

                                       II.     DISCUSSION

        When a magistrate judge’s “disposition” has been properly objected to, district courts must

 review the disposition de novo. Fed. R. Civ. P. 72(b)(3). Because Plaintiff has objected to Judge

 Reid’s Report (see generally Objs.), the Court conducts a de novo review.

        Judge Reid recommends dismissing Plaintiff’s Petition for two reasons: (1)

 notwithstanding its title, the section 2241 Petition should be construed as a section 1983 complaint,

 or as a hybrid section 1983 complaint and section 2254 petition; and (2) an affirmative defense —

 failure to exhaust administrative remedies — appears on the face of the complaint, rendering

 Plaintiff’s claim for relief subject to dismissal. (See Report 3–7). Plaintiff objects, raising

 arguments the Court now addresses. (See generally Objs.).


 2
  The Court relies on the pagination generated by the Case Management/Electronic Case Files system,
 which appears as a header on all filings.


                                                  2
Case 1:20-cv-22920-CMA Document 7 Entered on FLSD Docket 10/08/2020 Page 3 of 5

                                                         CASE NO. 20-22920-CIV-ALTONAGA/Reid


 A.      Plaintiff’s Pleading Should be Construed as a Section 1983 Complaint

         “Federal courts must ‘look behind the label’ of an inmate’s pro se [pleading] and determine

 whether there is any framework under which his claim[s] might be cognizable.” United States v.

 Nickson, 521 F. App’x. 867, 868 (11th Cir. 2013) (alteration added; citing United States v. Jordan,

 915 F.2d 622, 624–25 (11th Cir. 1990); see also Andrews v. United States, 373 U.S. 334, 338

 (1963) (“[A]judication upon the underlying merits of claims is not hampered by reliance upon the

 titles petitioners put upon their documents.” (alteration added; quotation marks and citation

 omitted)). In this regard, “constitutional claims that merely challenge the conditions of a prisoner’s

 confinement, whether the inmate seeks monetary or injunctive relief, fall outside of th[e] core [of

 habeas corpus] and may be brought pursuant to [section] 1983 in the first instance.” Nelson v.

 Campbell, 541 U.S. 637, 643 (2004) (alterations added; citations omitted).

         Plaintiff is challenging the execution of his sentence on constitutional grounds, not the

 constitutionality or fact of his conviction or length of his sentence. (See Pet. 5).3 If the Court were

 to treat Plaintiff’s pleading as a section 2241 petition, as Plaintiff requests (see Objs. 2), the Court

 would lack jurisdiction to consider Plaintiff’s claims — the claims fall outside the core of habeas

 corpus. See, e.g., Moore v. Colon, 20-22032-cv, 2020 WL 5868179, at *2 (S.D. Fla. July 27, 2020)

 (determining a state inmate’s request for home confinement based on claims of unsafe COVID-19

 conditions at a state correctional facility, compounded by the inmate’s asthma, were outside the

 subject matter jurisdiction of section 2241), report and recommendation adopted, 2020 WL

 5848687 (S.D. Fla. Sept. 30, 2020).



 3
   Plaintiff argues he is “not seeking t[o] challenge a specific aspect of his current confinement, but the
 confinement itself.” (Objs. 3). He then contradicts himself, arguing his health is at risk because of the
 “failed policies and procedures” at Dade CI — thus challenging specific aspects of his confinement. (Id.
 4). Plaintiff’s attempts to dress up his claims as something other than relating to his conditions of
 confinement are unavailing.


                                                     3
Case 1:20-cv-22920-CMA Document 7 Entered on FLSD Docket 10/08/2020 Page 4 of 5

                                                          CASE NO. 20-22920-CIV-ALTONAGA/Reid


         Because Plaintiff’s claims are cognizable under section 1983, and Plaintiff is a pro se

 inmate, the Court has an obligation to and does construe Plaintiff’s pleading as a section 1983

 complaint. See Jordan, 915 F.2d at 624 (“Federal courts have long recognized that they have an

 obligation to look behind the label of a [pleading] filed by a pro se inmate and determine whether

 the [pleading] is, in effect, cognizable under a different remedial statutory framework.” (alterations

 added; citation omitted)).

 B.      Plaintiff’s Pleading Must Be Dismissed

         Even construing Plaintiff’s pleading under the appropriate statutory framework, it must be

 dismissed. First, pro se plaintiffs must either pay a filing fee or submit a motion to proceed in

 forma pauperis. Compare 28 U.S.C. § 1914(a) (requiring parties instituting a civil action to pay a

 filing fee), with 28 U.S.C. § 1915(a)(1) (permitting pro se inmates to file civil actions if they are

 unable to pay filing fees).4 Plaintiff has not paid a filing fee or submitted an in forma pauperis

 motion, and thus the case must be dismissed.

         Second, the pleading fails to state a claim for which relief may be granted. Under the

 PLRA, “[a] district court may dismiss an action sua sponte . . . if an affirmative defense —

 including failure to exhaust — appears on the face of the complaint.” Booth v. Allen, 758 F. App’x.

 899, 901 (11th Cir. 2019) (alterations added; citing Jones v. Bock, 549 U.S. 199, 215 (2007);

 Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011); and Alexander v. Hawk, 159 F.3d

 1321, 1328 (11th Cir. 1998)).




 4
    “When a petition, motion to vacate, or complaint is submitted in forma pauperis, the
 petitioner/movant/plaintiff shall submit the form ‘Application to Proceed Without Prepayment of Fees and
 Affidavit,’ which may be obtained from the Clerk of the Court, or an affidavit which substantially follows
 the form, and shall, under oath, set forth information which establishes that he or she is unable to pay the
 fees and costs of the proceedings referenced above.” S.D. Fla. L.R. 88.2(b).


                                                      4
Case 1:20-cv-22920-CMA Document 7 Entered on FLSD Docket 10/08/2020 Page 5 of 5

                                                        CASE NO. 20-22920-CIV-ALTONAGA/Reid


         Plaintiff admits Dade CI has a grievance process and he did not exhaust available remedies

 through that process. (See Pet. 4). Plaintiff states exhausting administrative remedies would be

 futile, because COVID-19 is “an uncontrollable infectious disease with no known cure or effective

 treatment plan[.]” (Objs. 7).5 Even accepting this latter unsupported statement as true, this does

 not address the adequacy of the grievance process available to Plaintiff at Dade CI. Because

 Plaintiff alleges he “bypassed” his available administrative remedies, Plaintiff fails to state a claim

 for which relief may be granted, and his pleading must be dismissed.

                                        III.    CONCLUSION

         For the foregoing reasons, it is ORDERED AND ADJUDGED that the Report [ECF

 No. 3] is ACCEPTED in part. Plaintiff, Nicholas Lindsey’s Petition, properly construed as a

 complaint [ECF No. 1], is DISMISSED without prejudice.

         DONE AND ORDERED in Miami, Florida, this 8th day of October, 2020.




                                                            CECILIA M. ALTONAGA
                                                            UNITED STATES DISTRICT JUDGE

 cc:     Plaintiff, pro se




 5
  Plaintiff also argues the Florida Attorney General may waive the affirmative defense of exhaustion. (See
 Objs. 7–8). There is no evidence the Attorney General has done so in the present case.


                                                    5
